Citation Nr: 1401911	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder characterized by memory loss to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991, a portion of which represented service in the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from August 2001 to August 2013, and an October 2013 appellate brief.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

In February 2012, the Board denied entitlement to service connection for depression, chronic fatigue, and arthralgia/joint pain.  The Board remanded the Veteran's claim of entitlement to service connection for memory loss for a VA neurologic examination and opinion.  The Veteran was provided a VA neurologic examination in May 2012.  The RO/AMC did not provide the Veteran with a supplemental statement of the case subsequent to the VA examination, however, his representative waived initial RO review of any additional evidence in the October 2013 appellate brief.

The issue of entitlement to service connection for a psychiatric disorder to include PTSD has been raised by the record, in particular, the May 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

A disorder characterized by memory loss, to the extent that it exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.


CONCLUSION OF LAW

A disorder characterized by memory loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August and November 2004, as well as in February 2005, March 2006, and March 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  In May 2013, the Veteran was afforded a VA examination in accordance with the Board's February 2012 remand.  There is no evidence suggesting that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal

Entitlement to Service Connection for Memory Loss

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2016. Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic illness that is defined by a cluster of signs or symptoms.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

While VA treatment records include the Veteran's reports of memory loss, the record preponderates against finding that his memory loss became manifest during active service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.  

Service treatment records do not reflect complaints of memory loss.  VA treatment records include the Veteran's complaints of memory loss beginning in June 2004.  The Veteran states in his January 2009 VA Form 9 that he had memory loss in service which required an assistive device and that he continues to use a device to assist him with remembering.  In an April 2007 statement, the Veteran's girlfriend reports that he experiences memory loss.  An October 2007 VA examiner recorded the Veteran's history of a diagnosis of memory loss unrelated to service.  The VA examiner recorded the Veteran's complaints of memory loss including forgetting work assignments.  However, the examiner did not formally assess the Veteran as having memory impairment.

The Veteran was afforded a VA neurologic examination in May 2012.  The examiner noted that the Veteran had a history of a dysthymic disorder.  Additionally, the Veteran reported to the examiner that his memory problems gradually started and increased subsequent to service.  The Veteran variously indicated that his memory loss began 10 to 20 years prior to examination.  The Veteran reported examples of memory loss including reports from his brother that the appellant had forgotten memories from their teenage years and occasional incidents at work when, about once per month, the claimant would forget to send a shipment.  The Veteran also reported forgetting everyday tasks such as paying bills, auditory information, and mislaid items.  The examiner recorded that the Veteran's abnormal performance on testing upon examination suggested a probable attempt to perform at less than full ability.  Following the examination the VA examiner's impression was that the Veteran reported a history of memory problems for over 10 to 20 years, but that these problems were very vague in description.  The testing performed by the examiner was within the normal range.  Effort scores were too limited to allow interpretation of further cognitive testing.  The final diagnosis was a dysthymic disorder.  The VA examiner opined that it could not be determined whether the Veteran had a measurable memory problem.

The weight of the evidence preponderates against finding that the Veteran's memory loss was manifest during active service in the Southwest Asia Theater, or that it is disabling to a degree of 10 percent or more.  The May 2012 examination revealed that while the appellant reported complaints of memory problems, objective study revealed findings that were within normal limits.  Indeed, even though the examiner expressed concern that the Veteran did not put forth his best effort at the examination, the examiner did not diagnose a chronic memory disorder.  

While the Veteran, his brother, and his girlfriend are competent to report the symptoms or facts that they have observed, they are not competent to state that the appellant has a compensable disability due to memory problems.  Finding an undiagnosed disability manifested by memory loss is a medical conclusion that must be made by a medical professional.  

The Board gives greater weight to the VA examiners none of whom diagnosed a disorder manifested by a measurable memory loss.  VA treatment records note complaints of memory loss, but do not include treatment related to memory loss.  The record as a whole therefore supports a finding that any symptoms due to a memory loss were not manifest during service or to a degree of 10 percent or more since.  38 C.F.R. § 3.317.  Hence, presumptive service connection is not in order under this regulation. 

The record also demonstrates that the Veteran is not entitled to direct service connection based upon disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  There is no competent evidence of a causal relationship between the Veteran's memory loss and service.  The record contains the Veteran's reports that he began to experience memory loss during service, yet the Board finds his reports not credible due to, among other factors, the fact that his statements concerning their onset have varied over time.  The record therefore preponderates against finding that the Veteran's memory loss was incurred in service.  38 C.F.R. § 3.303.  Entitlement to service connection for memory loss is therefore denied.  Id.  

In reaching this decision the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002).

 
ORDER

Entitlement to service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


